The conviction is for driving an automobile upon a public highway while under the influence of intoxicating liquor. The penalty assessed is a fine of $200.00. *Page 93 
The record is before us without bills of exception or statement of facts. In the absence of a statement of facts, we are unable to appraise the objections addressed to the charge of the court.
No error having been presented by the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.